Citation Nr: 0621233	
Decision Date: 07/19/06    Archive Date: 08/02/06	

DOCKET NO.  03-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1964 to 
February 1968, and periods of Reserve military service 
thereafter.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In September 2004, 
the Board remanded the appeal for VCAA compliance and for the 
conduct of a VA examination with opinion request.  This 
development was completed, and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A preponderance of the competent evidence on file reveals 
that the veteran's MS was first diagnosed in or around 1989, 
some 21 years after he was separated from service, and while 
his MS may have had initial onset some time prior to the 
first diagnosis, there is a complete absence of any competent 
medical evidence or opinion which in any way suggests that 
the veteran's MS was manifested at any time during service or 
within the seven-year presumptive period thereafter.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in November 2002, 
prior to the initial adverse adjudication of his claim.  
During the lengthy pendency of this appeal, the veteran was 
provided additional VCAA notice in July 2003 and December 
2004.  These notifications informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was provided the laws and 
regulations implementing VCAA and those governing the 
adjudication of his claim in multiple statements of the case.  
It is certainly clear that during the pendency of this 
appeal, the veteran has been informed that the essential 
evidence necessary to substantiate his claim would be 
competent objective evidence demonstrating the onset of his 
multiple sclerosis during or within seven years after 
service.  The veteran's service medical records were 
collected for review.  Pursuant to VCAA development by the 
RO, records of the veteran's private treatment in the 1990's 
have been collected for review, and the veteran has not 
responded to inquiries about any additional records of 
private treatment.  All known available evidence has been 
collected for review.  The veteran has been provided a VA 
examination with a request for opinions consistent with VCAA.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred in line of active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for MS which is shown to have become manifest to a 
compensable degree within seven years from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran had active military duty from December 
1964 to February 1968.  His DD Form 214 indicated that he was 
obligated for further Reserve service until December 1970.  
There are also two periodic military Reserve physical 
examinations on file from June 1976 and February 1978, 
following the veteran's active service separation,.  It must 
therefore be presumed that the veteran had certain periods of 
active and inactive duty for training following service 
separation through 1978.   

The veteran filed his claim for service connection for MS in 
September 2002, over 34 years after he was separated from 
active military service.  In that initial claim, the veteran 
reported being treated for MS in May 1966 by a Navy corpsman.  
He reported his next chronological treatment for MS 
commencing in 1990 by a private physician.  He submitted no 
competent clinical evidence or opinion supporting his claim 
that he incurred MS during service or within the seven-year 
presumptive period after service.  In written statements, the 
veteran argued that he had symptoms consistent with MS during 
active military service, including vision problems.  He wrote 
that because of balance problems during service aboard ship, 
he was relieved of his duties for about eight days.  He later 
wrote that he was apparently first diagnosed for MS in 1986.  
At no time during the pendency of the appeal has the veteran 
complained of having had any symptoms specifically during any 
period of active or inactive duty for training during his 
Reserve service.  

The available service medical records include no complaint, 
finding, or diagnosis of MS at any time.  A careful review of 
these records fails to confirm the veteran's report of being 
relieved from duty for an eight-day period at any time, and 
also fails to confirm the veteran's present reports of having 
balance problems or vision problems during service.  The 
veteran was provided a new eyeglass prescription during 
service, but it is noted that the veteran's uncorrected 
vision both at enlistment and at separation was 20/100, 
bilaterally, uncorrected.  There are simply no indications in 
the service medical records of any neurological problems 
commonly associated with MS.  The veteran's physical 
examination for separation from active duty in February 1968 
notes that he was neurologically normal, and the only noted 
abnormality from that examination was pes planus.  

A periodic examination conducted during the veteran's Reserve 
service in June 1976 contains no noted neurological 
abnormality.  His uncorrected vision had progressed to 
20/150, bilaterally, uncorrected.  In an accompanying report 
of medical history, completed by the veteran himself at this 
time in 1976, the veteran provided negative replies to 
questions as to whether he had swollen or painful joints, 
frequent or severe headache, dizziness or fainting spells, 
eye trouble, cramps in his legs, any form of arthritis or 
arthritic pain, neuritis, paralysis, loss of memory or 
amnesia or nervous trouble of any sort.  The veteran was 
again provided a periodic Reserve physical examination in 
February 1978.  He was again noted to be neurologically 
normal, and no abnormalities were noted.  The veteran again 
reported in the negative to each of the individual inquiries 
about his medical history as described above. 

The medical evidence provided by the veteran only commences 
in the mid-1990's.  These records, however, contain a common 
and consistent report of medical history, in terms of the 
origins of the veteran's MS diagnosis.  Various records in 
the mid-1990's refer to a magnetic resonance imaging (MRI) 
scan performed in 1989 which showed multiple areas of 
increased signal intensity in T2-wave images, indicative of 
demyelinating disease (MS).  Multiple other records from the 
mid-1990's consistently indicate that the veteran's confirmed 
diagnosis of MS was in 1990.  

These records collectively indicate that the veteran has what 
is referred to as a "relapsing" MS, with episodes of onset 
manifested by symptoms of right-sided weakness, burning 
dysthesias, and problems with balance and blurred vision.  
These episodes are shown to spontaneously resolve and return 
the veteran to essentially normal function which may last for 
several years before the onset of another episode of 
symptoms.  The veteran has been provided medication 
specifically for his MS.  An April 2001 MRI of the brain 
resulted in findings of multifocal white matter, compatible 
with a diagnosis of demyelinating disease (MS).  

In January 2005, the veteran was provided a VA neurological 
examination with a claims folder review.  The report of 
examination states that the veteran reported having had MS 
for approximately "15 years although he later amends that to 
20 years, that is 1986."  The VA neurologist reviewed the 
claims folder and stated that the veteran's clinical 
diagnosis of MS occurred in 1990.  He noted that the veteran 
reported having certain symptoms during military service, but 
reported that his review of the claims folder did not confirm 
any of the veteran's reported symptoms.  The veteran had 
recently recovered from an earlier relapse, and objective 
findings on current physical examinations were essentially 
negative and normal.  Motor and sensory testing, 
coordination, station and gait were frankly within normal 
limits.  The VA neurologist reported that no identifiable 
abnormalities were evident on current examination, but 
reported that the veteran did have a clear-cut and well-
documented history of relapsing MS dating back to 1990.  He 
stated that the etiology of MS was unknown and that, based 
upon his review of the objective evidence, the veteran's MS 
could not be related to any disease or injury occurring 
during the veteran's military service.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for MS.  It is 
certainly understood and acknowledged by VA that MS may have 
a slow and insidious onset.  This is the reason why the 
applicable laws and regulations allow a lengthy seven-year 
post service presumptive period, during which an onset of MS 
to a compensable degree may be presumed to have had onset 
during military service.  However, the objective competent 
medical evidence on file shows that the veteran is first 
diagnosed for MS in 1989 or 1990, well over 20 years after he 
was separated from active military service, and certainly 
more than seven years after he is last shown to have been in 
the military Reserve.  

Although the veteran argues that he had signs and symptoms 
consistent with MS during service, no particular signs or 
symptoms consistent with MS are documented in any of the 
service medical records.  To the contrary, multiple 
examinations during service, at separation in 1968, and 
thereafter in the Reserves in 1976 and 1978, note that the 
veteran was neurologically normal without any noted 
abnormalities consistent with a diagnosis of MS.  Moreover, 
in the reports of medical history, completed by the veteran 
himself at the time of each of these two Reserve physical 
examinations in 1976 and 1978, the veteran himself denied any 
symptoms consistent with a diagnosis of MS, such as headache, 
dizziness, eye trouble, swollen or painful joints, neuritis, 
paralysis, loss of memory or amnesia, or nervous trouble of 
any sort. 

Although the veteran complains of having had symptoms during 
service which are consistent with a diagnosis of MS, the 
veteran is not shown to have the requisite medical expertise 
to provide his own competent clinical opinion that such 
symptoms actually constituted the medical onset of MS over 20 
years prior to his initially confirmed clinical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The objective medical evidence on file shows that MS was 
first diagnosed in 1989 or 1990, over 20 years after the 
veteran was separated from active military service, and over 
11 years after the veteran was last shown to have served in 
the military Reserve.  The veteran submitted no competent 
clinical opinion supporting his claim to have manifested MS 
during or within seven years after service.  The only 
competent clinical opinion on file is a January 2005 VA 
neurological examination report which specifically noted that 
the veteran's service medical records did not reveal 
objective signs and symptoms consistent with a remote 
diagnosis of MS, and which opined that they veteran's MS 
could not be reasonably related to the period of the 
veteran's military service.  As a clear preponderance of the 
evidence is against the claim, it must be denied.




ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


